779 F.2d 51
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.PAUL KIRK, Plaintiff-Appellant,v.UNITED STATES BUREAU OF PRISONS, Defendant-Appellee.
85-5543
United States Court of Appeals, Sixth Circuit.
10/31/85

APPEAL DISMISSED
E.D.Ky.
ORDER
BEFORE:  KEITH, KENNEDY and MILBURN, Circuit Judges.


1
This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that the district court judge referred the case to a magistrate for decisions on all pre-trial matters which were not dispositive of the case and for the preparation of a report and recommendation.  Kirk has appealed from the order of the district court denying his motion to strike the order of reference.


3
The order appealed is not a final, appealable order.  The order did not end the litigation on the merits.  Catlin v. United States, 324 U.S. 229 (1945).  The order also does not fit into the collateral order exceptions since such order does not conclusively determine a disputed question, it does not resolve an important question separate from the merits of the action and it can effectively ?? reviewed on appeal from the final judgment.  Coopers ?? Lybrand v. Livesay, 437 U.S. 463 (1978); Cohen v. Beneficial Industrial Loan Corporation, 337 U.S. 541 (1948).


4
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.